


Exhibit 10.15

 

GRAMERCY CAPITAL CORP.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE  PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

2.

EFFECTIVE DATE AND TERMINATION OF PLAN

5

3.

ADMINISTRATION OF PLAN

5

4.

SHARES AND UNITS SUBJECT TO THE PLAN

6

5.

PROVISIONS APPLICABLE TO STOCK OPTIONS

7

6.

PROVISIONS APPLICABLE TO RESTRICTED STOCK

10

7.

PROVISIONS APPLICABLE TO PHANTOM SHARES

12

8.

PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS

15

9.

OTHER EQUITY-BASED AWARDS

16

10.

PERFORMANCE GOALS

16

11.

TAX WITHHOLDING

16

12.

REGULATIONS AND APPROVALS

17

13.

INTERPRETATION AND AMENDMENTS; OTHER RULES

18

14.

CHANGES IN CAPITAL STRUCTURE

19

15.

MISCELLANEOUS

20

 

i

--------------------------------------------------------------------------------


 

GRAMERCY CAPITAL CORP.

 

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

 

Gramercy Capital Corp., a Maryland corporation, wishes to attract and retain
qualified key employees, Directors, officers, advisors, consultants and other
personnel and encourage them to increase their efforts to make the Company’s
business more successful whether directly or through its Subsidiaries or other
affiliates.  In furtherance thereof, the Gramercy Capital Corp. Amended and
Restated 2004 Equity Incentive Plan, as amended as of June 10, 2008, is designed
to provide equity-based incentives to certain Eligible Persons.  Awards under
the Plan may be made to Eligible Persons in the form of Options, Restricted
Stock, Phantom Shares, Dividend Equivalent Rights or other forms of equity-based
compensation.

 

1. DEFINITIONS.

 

Whenever used herein, the following terms shall have the meanings set forth
below:

 

“Award,” except where referring to a particular category of grant under the
Plan, shall include Incentive Stock Options, Non-Qualified Stock Options,
Restricted Stock, Phantom Shares, Dividend Equivalent Rights and other
equity-based Awards as contemplated herein.

 

“Award Agreement” means a written agreement in a form approved by the Committee
to be entered into between the Company and the Participant as provided in
Section 3.  An Award Agreement may be, without limitation, an employment or
other similar agreement containing provisions governing grants hereunder, if
approved by the Committee for use under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in the Participant’s Award Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect;
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or its Subsidiaries or its
affiliates; (iii) the commission of a felony or a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company or its Subsidiaries, or any affiliate thereof; (iv) fraud,
misappropriation or embezzlement; (v) acts or omissions constituting a material
failure to perform substantially and adequately the duties assigned to the
Participant; (vi) any illegal act detrimental to the Company its Subsidiaries or
any affiliate thereof; (vii) repeated failure to devote substantially all of the
Participant’s business time and efforts to the Company or its Subsidiaries, or
any affiliate thereof if required by the Participant’s employment agreement; or
(viii) the Participant’s failure to competently perform his duties after
receiving notice from the Company or its Subsidiaries, or any affiliate thereof;
specifically identifying the manner in which the Participant has failed to
perform; provided, however, that, if at any particular time the Participant is
subject to an effective employment agreement with the Company (or, while the
Manager or SL Green Realty Corp. is an affiliate of the Company, with the
Manager or SL Green Realty Corp., respectively), then, in lieu of the foregoing
definition, “Cause” shall at that time have such meaning as may be specified in
such employment agreement.

 

“Change in Control” shall mean the happening of any of the following:

 

--------------------------------------------------------------------------------


 

(i)              any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding the Company, any
entity controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and with
respect to any particular Participant, the Participant and any “group” (as such
term is used in Section 13(d)(3) of the Exchange Act) of which the Participant
is a member), is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of either (A) the combined voting power of
the Company’s then outstanding securities or (B) the then outstanding Common
Stock (other than as a result of an acquisition of securities directly from the
Company); or

 

(ii)             any consolidation or merger of the Company where the
shareholders of the Company immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate 50% or more of the combined
voting power of the securities of the corporation issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any); or

 

(iii)            there shall occur (A) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by “persons”
(as defined above) in substantially the same proportion as their ownership of
the Company immediately prior to such sale or (B) the approval by shareholders
of the Company of any plan or proposal for the liquidation or dissolution of the
Company; or

 

(iv)            the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders was approved or ratified by a vote of at least a majority
of the members of the Board then still in office who were members of the Board
at the beginning of such 24-calendar-month period shall be deemed to be an
Incumbent Director.

 

Notwithstanding the foregoing provisions of this definition of Change in
Control, if at any particular time the Participant is subject to an effective
employment agreement with the Company (or, while the Manager or SL Green Realty
Corp. is an affiliate of the Company, with the Manager or SL Green Realty Corp.,
respectively) which expressly provides for the definition of a change in control
of the Company, then, in lieu of the foregoing definition, “Change in Control”
shall at that time have such meaning as may be specified, in such employment
agreement, with respect to the Company.  In addition, notwithstanding the
foregoing provisions of this definition of Change in Control, no event or
condition shall constitute a Change in Control to the extent that, if it were, a
20% tax would be imposed under Section 409A of the Code; provided that, in such
a case, the event or condition shall continue to constitute a Change in

 

2

--------------------------------------------------------------------------------


 

Control to the maximum extent possible (e.g., if applicable, in respect of
vesting without an acceleration of distribution) without causing the imposition
of such 20% tax.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board.

 

“Common Stock” means the Company’s Common Stock, par value $.001 per share,
either currently existing or authorized hereafter.

 

“Company” means the Gramercy Capital Corp., a Maryland corporation.

 

“Director” means a non-employee director of the Company or its Subsidiaries.

 

“Disability” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, a disability which renders the Participant
incapable of performing all of his or her material duties for a period of at
least 180 consecutive or non-consecutive days during any consecutive
twelve-month period.  Notwithstanding the foregoing, no circumstances or
condition shall constitute a Disability to the extent that, if it were, a 20%
tax would be imposed under Section 409A of the Code; provided that, in such a
case, the event or condition shall continue to constitute a Disability to the
maximum extent possible (e.g., if applicable, in respect of vesting without an
acceleration of distribution) without causing the imposition of such 20% tax.

 

“Dividend Equivalent Right” means a right awarded under Section 8 of the Plan to
receive (or have credited) the equivalent value of dividends paid on Common
Stock.

 

“Eligible Person” means (i) a key employee, Director, officer, advisor,
consultant or other personnel of the Company and its Subsidiaries or other
person expected to provide significant services (of a type expressly approved by
the Committee as covered services for these purposes) to the Company or its
Subsidiaries or (ii) GKK Manager LLC, SL Green Realty Corp., joint venture
affiliates of the Company or other entities designated in the discretion of the
Committee, or employees of the foregoing.  In the case of grants directly or
indirectly to employees of entities described in clause (ii) of the foregoing
sentence, the Committee may make arrangements with such entities in its
discretion, in light of tax and other considerations.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national stock exchange, the closing sales price per Share on
the exchange for the last preceding date on which there was a sale of Shares on
such exchange, as determined by the Committee, (ii) if Shares are not then
listed on a national stock exchange but are then traded on an over-the-counter
market, the average of the closing bid and asked prices for the Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market, as determined by the Committee, or (iii) if Shares
are not then listed on a national stock exchange or traded on an
over-the-counter market, such value as the Committee in its discretion may in
good faith determine; provided that, where the Shares are so listed or traded,
the Committee may make such discretionary determinations where the Shares have
not been traded for 10 trading days.  Notwithstanding the foregoing, with
respect to any “stock right” within the meaning of Section 409A of the Code,
Fair Market Value shall not be less than the “fair market value” of the shares
of Common Stock determined in accordance with the final regulations promulgated
under Section 409A of the Code.

 

3

--------------------------------------------------------------------------------


 

“Grantee” means an Eligible Person granted Restricted Stock, Phantom Shares,
Dividend Equivalent Rights or such other equity-based Awards as may be granted
pursuant to Section 9.

 

“Incentive Stock Option” means an “incentive stock option” within the meaning of
Section 422(b) of the Code.

 

“Manager” means GKK Manager LLC, a Delaware limited liability company.

 

“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.

 

“Option” means the right to purchase, at a price and for the term fixed by the
Committee in accordance with the Plan, and subject to such other limitations and
restrictions in the Plan and the applicable Award Agreement, a number of Shares
determined by the Committee.

 

“Optionee” means an Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.

 

“Option Price” means the price per Share, determined by the Board or the
Committee, at which an Option may be exercised.

 

“Participant” means a Grantee or Optionee.

 

“Phantom Share” means a right, pursuant to the Plan, of the Grantee to payment
of the Phantom Share Value.

 

“Phantom Share Value,” per Phantom Share, means the Fair Market Value of a Share
of Class A Common Stock, or, if so provided by the Committee, such Fair Market
Value to the extent in excess of a base value established by the Committee at
the time of grant.

 

“Plan” means the Company’s Amended and Restated 2004 Equity Incentive Plan, as
amended June 10, 2008, as set forth herein and as the same may from time to time
be amended.

 

“Restricted Stock” means an award of Shares that are subject to restrictions
hereunder.

 

“Retirement” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, the Termination of Service (other than for Cause)
of a Participant on or after the Participant’s attainment of age 65 or on or
after the Participant’s attainment of age 55 with five consecutive years of
service with the Company and or its Subsidiaries or its affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Settlement Date” means the date determined under Section 7.4(c).

 

“Shares” means shares of Common Stock of the Company.

 

“Subsidiary” means any corporation (other than the Company) that is a
“subsidiary corporation” with respect to the Company under Section 424(f) of the
Code.  In the event the Company becomes a subsidiary of another company, the
provisions hereof applicable to subsidiaries shall, unless otherwise determined
by the Committee, also be applicable to any company that is a “parent
corporation” with respect to the Company under Section 424(e) of the Code.

 

4

--------------------------------------------------------------------------------


 

“Successor of the Optionee” means the legal representative of the estate of a
deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.

 

“Termination of Service” means a Participant’s termination of employment or
other service, as applicable, with the Company and its Subsidiaries. 
Notwithstanding the foregoing, with respect to any Award subject to Section 409A
of the Code, Termination of Service shall be interpreted within the meaning of
Section 409A of the Code and Treasury Regulation 1.409A-1(h).

 

2. EFFECTIVE DATE AND TERMINATION OF PLAN.

 

The effective date of the Plan is July 27, 2004. The Plan shall not become
effective unless and until it is approved by the requisite percentage of the
holders of the Common Stock of the Company.  The Plan shall terminate on, and no
Award shall be granted hereunder on or after, the 10-year anniversary of the
earlier of the approval of the Plan by (i) the Board or (ii) the shareholders of
the Company; provided, however, that the Board may at any time prior to that
date terminate the Plan; and provided, further, that all Awards made under the
Plan prior to a Plan termination shall remain in effect until such Awards have
been satisfied or terminated in accordance with the terms and provisions of the
Plan and the applicable Award Agreement.

 

3. ADMINISTRATION OF PLAN.

 

(a)   The Plan shall be administered by the Committee appointed by the Board.
The Committee, upon and after such time as it is covered in Section 16 of the
Exchange Act, shall consist of at least two individuals each of whom shall be a
“nonemployee director” as defined in Rule 16b-3 as promulgated by the Securities
and Exchange Commission (“Rule 16b-3”) under the Exchange Act and shall, at such
times as the Company is subject to Section 162(m) of the Code (to the extent
relief from the limitation of Section 162(m) of the Code is sought with respect
to Awards), qualify as “outside directors” for purposes of Section 162(m) of the
Code; provided that no action taken by the Committee (including without
limitation grants) shall be invalidated because any or all of the members of the
Committee fails to satisfy the foregoing requirements of this sentence.  The
acts of a majority of the members present at any meeting of the Committee at
which a quorum is present, or acts approved in writing by a majority of the
entire Committee, shall be the acts of the Committee for purposes of the Plan. 
If and to the extent applicable, no member of the Committee may act as to
matters under the Plan specifically relating to such member.  Notwithstanding
the other foregoing provisions of this Section 3(a), any Award under the Plan to
a person who is a member of the Committee shall be made and administered by the
Board.  If no Committee is designated by the Board to act for these purposes,
the Board shall have the rights and responsibilities of the Committee hereunder
and under the Award Agreements.

 

(b)   Subject to the provisions of the Plan, the Committee shall in its
discretion (i) authorize the granting of Awards to Eligible Persons; and
(ii) determine the eligibility of Eligible Persons to receive an Award, as well
as determine the number of Shares to be covered under any Award Agreement,
considering the position and responsibilities of the Eligible Persons, the
nature and value to the Company of the Eligible Person’s present and potential
contribution to the success of the Company whether directly or through its
Subsidiaries and such other factors as the Committee may deem relevant.

 

(c)   The Award Agreement shall contain such other terms, provisions and
conditions not inconsistent herewith as shall be determined by the Committee. 
In the event that any Award Agreement or other agreement hereunder provides
(without regard to this sentence) for the obligation of the Company or any
affiliate thereof to purchase or repurchase Shares from a Participant or any
other person,

 

5

--------------------------------------------------------------------------------


 

then, notwithstanding the provisions of the Award Agreement or such other
agreement, such obligation shall not apply to the extent that the purchase or
repurchase would not be permitted under governing state law.  The Participant
shall take whatever additional actions and execute whatever additional documents
the Committee may in its reasonable judgment deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on the Participant pursuant to the express provisions of the Plan and
the Award Agreement.

 

(d)   The Committee may provide, in its discretion, that (i) all stock issued
hereunder be initially maintained in separate brokerage account for the
Participant at a brokerage firm selected by, and pursuant to an arrangement
with, the Company; and (ii) in the case of vested Shares, the Participant may
move such Shares to another brokerage account of the Participant’s choosing or
request that a stock certificate be issued and delivered to him or her.

 

(e)   The Committee, in its discretion, may delegate to the Chief Executive
Officer of the Company all or part of the Committee’s authority and duties with
respect to awards, including, without limitation, the granting of awards to
individuals who are not subject to the reporting and other provisions of
Section 16 of the Act and who are not and are not expected to be “covered
employees” within the meaning of Section 162(m) of the Code; provided, however,
that the Committee may not delegate its authority and duties with respect to
awards that have been, or will be, granted to the Chief Executive Officer, Chief
Operating Officer, Chief Financial Officer, Chief Credit Officer or President or
any Executive Vice President of the Company.  Any such delegation by the
Committee may, in the sole discretion of the Committee, include a limitation as
to the amount of awards that may be awarded during the period of the delegation
and may contain guidelines as to the determination of the option exercise price,
or price of other awards and the vesting criteria.  The Committee may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Committee’s delegate that were consistent with the
terms of the Plan.

 

4. SHARES AND UNITS SUBJECT TO THE PLAN.

 

4.1           In General.

 

(a)   Subject to Section 4.2, and subject to adjustments as provided in
Section 14, the total number of Shares subject to Awards granted under the Plan,
in the aggregate, may not exceed 6,250,000; provided, however, that no Award may
cause the total number of Shares subject to all outstanding Awards to exceed 10%
of the number of Shares outstanding at the time of the Award.  The maximum
number of Shares that may underlie Awards, other than Options, granted in any
one year to any Eligible Person, shall not exceed 200,000.  Shares distributed
under the Plan may be treasury Shares or authorized but unissued Shares.  Any
Shares that have been granted as Restricted Stock or that have been reserved for
distribution in payment for Options, Phantom Shares or other equity-based Awards
but are later forfeited or for any other reason are not payable under the Plan
may again be made the subject of Awards under the Plan.

 

(b)   Shares subject to Dividend Equivalent Rights, other than Dividend
Equivalent Rights based directly on the dividends payable with respect to Shares
subject to Options or the dividends payable on a number of Shares corresponding
to the number of Phantom Shares awarded, shall be subject to the limitation of
Section 4.1(a).  If any Phantom Shares, Dividend Equivalent Rights or other
equity-based Awards under Section 9 are paid out in cash, then, notwithstanding
the first sentence of Section 4.1(a) above (but subject to the second sentence
thereof) the underlying Shares may again be made the subject of Awards under the
Plan.

 

6

--------------------------------------------------------------------------------


 

(c)   The certificates for Shares issued hereunder may include any legend which
the Committee deems appropriate to reflect any rights of first refusal or other
restrictions on transfer hereunder or under the Award Agreement, or as the
Committee may otherwise deem appropriate.

 

(d)   No award may be granted under the Plan to any person who, assuming
exercise of all options and payment of all awards held by such person, would own
or be deemed to own more than 9.8% of the outstanding shares of Common Stock.

 

4.2           Options.

 

Subject to adjustments pursuant to Section 14, and subject to the last sentence
of Section 4.1(a), Options with respect to an aggregate of no more than
6,250,000 Shares may be granted under the Plan, or, if less, 10% of the number
of Shares outstanding at the time of grant.  Subject to adjustments pursuant to
Section 14, in no event may any Optionee receive Options for more than 300,000
Shares in any one year.

 

5. PROVISIONS APPLICABLE TO STOCK OPTIONS.

 

5.1           Grant of Option.

 

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) determine and
designate from time to time those Eligible Persons  to whom Options are to be
granted and the number of Shares to be optioned to each Eligible Person;
(ii) determine whether to grant Incentive Stock Options or to grant
Non-Qualified Stock Options, or both (to the extent that any Option does not
qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option); provided that Incentive Stock Options may only be
granted to employees; (iii) determine the time or times when and the manner and
condition in which each Option shall be exercisable and the duration of the
exercise period; (iv) designate each Option as one intended to be an Incentive
Stock Option or as a Non-Qualified Stock Option; and (v) determine or impose
other conditions to the grant or exercise of Options under the Plan as it may
deem appropriate.

 

5.2           Option Price.

 

The Option Price shall be determined by the Committee on the date the Option is
granted and reflected in the Award Agreement, as the same may be amended from
time to time.  Any particular Award Agreement may provide for different Option
Prices for specified amounts of Shares subject to the Option; provided that the
Option Price shall not be less than 100% of the Fair Market Value of a Share at
the time the Option is granted.

 

5.3           Period of Option and Vesting.

 

(a)   Unless earlier expired, forfeited or otherwise terminated, each Option
shall expire in its entirety upon the 10th anniversary of the date of grant or
shall have such other term (which may be shorter, but not longer, in the case of
Incentive Stock Options) as is set forth in the applicable Award Agreement
(except that, in the case of an individual described in Section 422(b)(6) of the
Code (relating to certain 10% owners) who is granted an Incentive Stock Option,
the term of such Option shall be no more than five years from the date of
grant).  The Option shall also expire, be forfeited and terminate at such times
and in such circumstances as otherwise provided hereunder or under the Award
Agreement.

 

7

--------------------------------------------------------------------------------

 

(b)   Each Option, to the extent that the Optionee has not had a Termination of
Service and the Option has not otherwise lapsed, expired, terminated or been
forfeited, shall first become exercisable according to the terms and conditions
set forth in the Award Agreement, as determined by the Committee at the time of
grant.  Unless otherwise provided in the Award Agreement, no Option (or portion
thereof) shall ever be exercisable if the Optionee has a Termination of Service
before the time at which such Option (or portion thereof) would otherwise have
become exercisable, and any Option that would otherwise become exercisable after
such Termination of Service shall not become exercisable and shall be forfeited
upon such termination.  Notwithstanding the foregoing provisions of this
Section 5.3(b), Options exercisable pursuant to the schedule set forth by the
Committee at the time of grant may be fully or more rapidly exercisable or
otherwise vested at any time in the discretion of the Committee.  Upon and after
the death of an Optionee, such Optionee’s Options, if and to the extent
otherwise exercisable hereunder or under the applicable Award Agreement after
the Optionee’s death, may be exercised by the Successors of the Optionee.

 

5.4           Exercisability Upon and After Termination of Optionee.

 

(a)   Subject to provisions of the Award Agreement, in the event the Optionee
has a Termination of Service other than by the Company or its Subsidiaries for
Cause, or other than by reason of death, Retirement or Disability, no exercise
of an Option may occur after the expiration of the three-month period to follow
the termination, or if earlier, the expiration of the term of the Option as
provided under Section 5.3(a); provided that, if the Optionee should die after
the Termination of Service, such termination being for a reason other than
Disability or Retirement, but while the Option is still in effect, the Option
(if and to the extent otherwise exercisable by the Optionee at the time of
death) may be exercised until the earlier of (i) one year from the date of the
Termination of Service of the Optionee, or (ii) the date on which the term of
the Option expires in accordance with Section 5.3(a).

 

(b)   Subject to provisions of the Award Agreement, in the event the Optionee
has a Termination of Service on account of death or Disability or Retirement,
the Option (whether or not otherwise exercisable) may be exercised until the
earlier of (i) one year from the date of the Termination of Service of the
Optionee, or (ii) the date on which the term of the Option expires in accordance
with Section 5.3.

 

(c)   Notwithstanding any other provision hereof, unless otherwise provided in
the Award Agreement, if the Optionee has a Termination of Service by the Company
for Cause, the Optionee’s Options, to the extent then unexercised, shall
thereupon cease to be exercisable and shall be forfeited forthwith.

 

5.5           Exercise of Options.

 

(a)   Subject to vesting, restrictions on exercisability and other restrictions
provided for hereunder or otherwise imposed in accordance herewith, an Option
may be exercised, and payment in full of the aggregate Option Price made, by an
Optionee only by written notice (in the form prescribed by the Committee) to the
Company specifying the number of Shares to be purchased.

 

(b)   Without limiting the scope of the Committee’s discretion hereunder, the
Committee may impose such other restrictions on the exercise of Incentive Stock
Options (whether or not in the nature of the foregoing restrictions) as it may
deem necessary or appropriate.

 

8

--------------------------------------------------------------------------------


 

5.6           Payment.

 

(a)   The aggregate Option Price shall be paid in full upon the exercise of the
Option.  Payment must be made by one of the following methods:

 

(i)            a certified or bank cashier’s check;

 

(ii)           subject to Section 12(e), the proceeds of a Company loan program
or third-party sale program or a notice acceptable to the Committee given as
consideration under such a program, in each case if permitted by the Committee
in its discretion, if such a program has been established and the Optionee is
eligible to participate therein;

 

(iii)          if approved by the Committee in its discretion, Shares of
previously owned Common Stock, which have been previously owned for more than
six months, having an aggregate Fair Market Value on the date of exercise equal
to the aggregate Option Price; or

 

(iv)          by any combination of such methods of payment or any other method
acceptable to the Committee in its discretion.

 

(b)   Except in the case of Options exercised by certified or bank cashier’s
check, the Committee may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option.

 

(c)   The Committee may provide that no Option may be exercised with respect to
any fractional Share.  Any fractional Shares resulting from an Optionee’s
exercise that is accepted by the Company shall in the discretion of the
Committee be paid in cash.

 

5.7           Stock Appreciation Rights.

 

The Committee, in its discretion, may (taking into account, without limitation,
the application of Section 409A of the Code, as the Committee may deem
appropriate) also permit the Optionee to elect to exercise an Option by
receiving a combination of Shares and cash, or, in the discretion of the
Committee, either Shares or solely in cash, with an aggregate Fair Market Value
(or, to the extent of payment in cash, in an amount) equal to the excess of the
Fair Market Value of the Shares with respect to which the Option is being
exercised over the aggregate Option Price, as determined as of the day the
Option is exercised.

 

5.8           Exercise by Successors.

 

An Option may be exercised, and payment in full of the aggregate Option Price
made, by the Successors of the Optionee only by written notice (in the form
prescribed by the Committee) to the Company specifying the number of Shares to
be purchased.  Such notice shall state that the aggregate Option Price will be
paid in full, or that the Option will be exercised as otherwise provided
hereunder, in the discretion of the Company or the Committee, if and as
applicable.

 

9

--------------------------------------------------------------------------------


 

5.9           Nontransferability of Option.

 

Each Option granted under the Plan shall be nontransferable by the Optionee
except by will or the laws of descent and distribution of the state wherein the
Optionee is domiciled at the time of his death; provided, however, that the
Committee may (but need not) permit other transfers, where the Committee
concludes that such transferability (i) does not result in accelerated U.S.
federal income taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Section 422(b) of the Code,
and (iii) is otherwise appropriate and desirable.

 

5.10   Deferral.

 

Except as provided in the Award Agreement, the Committee may establish a program
(taking into account, without limitation, the application of Section 409A of the
Code, as the Committee may deem appropriate) under which Participants will have
Phantom Shares subject to Section 7 credited upon their exercise of Options,
rather than receiving Shares at that time.

 

5.11   Certain Incentive Stock Option Provisions.

 

(a)  The aggregate Fair Market Value, determined as of the date an Option is
granted, of the Common Stock for which any Optionee may be awarded Incentive
Stock Options which are first exercisable by the Optionee during any calendar
year under the Plan (or any other stock option plan required to be taken into
account under Section 422(d) of the Code) shall not exceed $100,000.

 

(b)  If Shares acquired upon exercise of an Incentive Stock Option are disposed
of in a disqualifying disposition within the meaning of Section 422 of the Code
by an Optionee prior to the expiration of either two years from the date of
grant of such Option or one year from the transfer of Shares to the Optionee
pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company (or any affiliate thereof)
thereupon has a tax-withholding obligation, shall pay to the Company (or such
affiliate) an amount equal to any withholding tax the Company (or affiliate) is
required to pay as a result of the disqualifying disposition.

 

(c)  The Option Price with respect to each Incentive Stock Option shall not be
less than 100%, or 110% in the case of an individual described in
Section 422(b)(6) of the Code (relating to certain 10% owners), of the Fair
Market Value of a Share on the day the Option is granted.  In the case of an
individual described in Section 422(b)(6) of the Code who is granted an
Incentive Stock Option, the term of such Option shall be no more than five years
from the date of grant.

 

6. PROVISIONS APPLICABLE TO RESTRICTED STOCK.

 

6.1           Grant of Restricted Stock.

 

(a)   In connection with the grant of Restricted Stock, whether or not
performance goals (as provided for under Section 10) apply thereto, the
Committee shall establish one or more vesting periods with respect to the shares
of Restricted Stock granted, the length of which shall be determined in the
discretion of the Committee.  Subject to the provisions of this Section 6, the
applicable Award Agreement and the other provisions of the Plan, restrictions on
Restricted Stock shall lapse if the Grantee satisfies all applicable employment
or other service requirements through the end of the applicable vesting period.

 

10

--------------------------------------------------------------------------------


 

(b)   Subject to the other terms of the Plan, the Committee may, in its
discretion as reflected by the terms of the applicable Award Agreement: 
(i) authorize the granting of Restricted Stock to Eligible Persons; (ii) provide
a specified purchase price for the Restricted Stock (whether or not the payment
of a purchase price is required by any state law applicable to the Company);
(iii) determine the restrictions applicable to Restricted Stock and
(iv) determine or impose other conditions, including any applicable performance
goals, to the grant of Restricted Stock under the Plan as it may deem
appropriate.

 

6.2           Certificates.

 

(a)   Unless otherwise provided by the Committee, each Grantee of Restricted
Stock shall be issued a stock certificate in respect of Shares of Restricted
Stock awarded under the Plan.  Each such certificate shall be registered in the
name of the Grantee. Without limiting the generality of Section 4.1(c), the
certificates for Shares of Restricted Stock issued hereunder may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer hereunder or under the Award Agreement, or as the Committee may
otherwise deem appropriate, and, without limiting the generality of the
foregoing, shall bear a legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Gramercy Capital Corp. Amended and Restated 2004 Equity Incentive Plan and an
Award Agreement entered into between the registered owner and Gramercy Capital
Corp. Copies of such Plan and Award Agreement are on file in the offices of
Gramercy Capital Corp., at 420 Lexington Avenue, New York, New York 10170.

 

(b)   The Committee shall require that any stock certificates evidencing such
Shares be held in custody by the Company until the restrictions hereunder shall
have lapsed, and that, as a condition of any Award of Restricted Stock, the
Grantee shall have delivered to the Company a stock power, endorsed in blank,
relating to the stock covered by such Award.  If and when such restrictions so
lapse, the stock certificates shall be delivered by the Company to the Grantee
or his or her designee as provided in Section 6.3 (and the stock power shall be
so delivered or shall be discarded).

 

6.3           Restrictions and Conditions.

 

Unless otherwise provided by the Committee, the Shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

 

(i)            Subject to the provisions of the Plan and the Award Agreements,
during a period commencing with the date of such Award and ending on the date
the period of forfeiture with respect to such Shares lapses, the Grantee shall
not be permitted voluntarily or involuntarily to sell, transfer, pledge,
anticipate, alienate, encumber or assign Shares of Restricted Stock awarded
under the Plan (or have such Shares attached or garnished).  Subject to the
provisions of the Award Agreements and clause (iii) below, the period of
forfeiture with respect to Shares granted hereunder shall lapse as provided in
the applicable Award Agreement.  Notwithstanding the foregoing, unless otherwise
expressly provided by the Committee, the period of forfeiture with respect to
such Shares shall only lapse as to whole Shares.

 

11

--------------------------------------------------------------------------------


 

(ii)           Except as provided in the foregoing clause (i), below in this
clause (ii) or in Section 14, or as otherwise provided in the applicable Award
Agreement, the Grantee shall have, in respect of the Shares of Restricted Stock,
all of the rights of a shareholder of the Company (including the right to vote
the Shares).  Unless otherwise provided in the Award Agreement, all cash
dividends on Shares paid during the Restriction Period shall be paid directly
to, and retained by, the Company in its own capacity, and shall not at any time
be paid over to or retained by the Grantee, whether or not the Restriction
Period ends; in the event that such dividends are, notwithstanding the
foregoing, erroneously paid to the Grantee, they shall be paid by the Grantee to
the Company promptly, and in no event more than three business days after, they
are received by the Grantee.  Certificates for Shares (not subject to
restrictions hereunder) shall be delivered to the Grantee or his or her designee
promptly after, and only after, the period of forfeiture shall lapse without
forfeiture in respect of such Shares of Restricted Stock.

 

(iii)          Except as otherwise provided in the applicable Award Agreement,
if the Grantee has a Termination of Service by the Company and its Subsidiaries
for Cause, or by the Grantee for any reason, during the applicable period of
forfeiture, then (A) all Shares still subject to restriction shall thereupon,
and with no further action, be forfeited by the Grantee, and (B) the Company
shall pay to the Grantee as soon as practicable (and in no event more than 30
days) after such termination an amount equal to the lesser of (x) the amount
paid by the Grantee for such forfeited Restricted Stock as contemplated by
Section 6.1, and (y) the Fair Market Value on the date of termination of the
forfeited Restricted Stock.

 

7. PROVISIONS APPLICABLE TO PHANTOM SHARES.

 

7.1           Grant of Phantom Shares.

 

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement:  (i) authorize the
granting of Phantom Shares to Eligible Persons and (ii) determine or impose
other conditions to the grant of Phantom Shares under the Plan as it may deem
appropriate.

 

7.2           Term.

 

The Committee may provide in an Award Agreement that any particular Phantom
Share shall expire at the end of a specified term.

 

7.3           Vesting.

 

Phantom Shares shall vest as provided in the applicable Award Agreement.

 

7.4           Settlement of Phantom Shares.

 

(a)   Each vested and outstanding Phantom Share shall be settled by the transfer
to the Grantee of one Share; provided that, the Committee at the time of grant
may provide that a Phantom Share may be settled (i) in cash at the applicable
Phantom Share Value, (ii) in cash or by transfer of Shares as elected by the
Grantee in accordance with procedures established by the Committee or (iii) in
cash or by transfer of Shares as elected by the Company.

 

12

--------------------------------------------------------------------------------


 

(b)   Phantom Shares shall be settled with a single-sum payment by the Company;
provided that, with respect to Phantom Shares of a Grantee which have a common
Settlement Date, the Committee may permit the Grantee to elect in accordance
with procedures established by the Committee (taking into account, without
limitation, Section 409A of the Code, as the Committee may deem appropriate) to
receive installment payments over a period not to exceed 10 years.

 

(c)   (i) Unless otherwise provided in the applicable Award Agreement, the
“Settlement Date” with respect to a Phantom Share is the first day of the month
to follow the date on which the Phantom Share vests; provided that a Grantee may
elect, in accordance with procedures to be established by the Committee, that
such Settlement Date will be deferred as elected by the Grantee to the first day
of the month to follow the Grantee’s Termination of Service, or such other time
as may be permitted by the Committee.  Unless otherwise determined by the
Committee, any revised elections under this Section 7.4(c)(i) must, except as
may otherwise be permitted under the rules applicable under Section 409A of the
Code, (A) not be effective for at least one year after they are made, or, in the
case of payments to commence at a specific time, be made at least one year
before the first scheduled payment and (B) defer the commencement of
distributions (and each affected distribution) for at least five years.

 

(ii)           Notwithstanding Section 7.4(c)(i), the Committee may provide that
distributions of Phantom Shares can be elected at any time in those cases in
which the Phantom Share Value is determined by reference to Fair Market Value to
the extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.

 

(iii)          Notwithstanding the foregoing, the Settlement Date, if not
earlier pursuant to this Section 7.4(c), is the date of the Grantee’s death.

 

(d)   Notwithstanding the other provisions of this Section 7 (taking into
account, without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate), in the event of a Change in Control, the
Settlement Date shall be the date of such Change in Control and all amounts due
with respect to Phantom Shares to a Grantee hereunder shall be paid as soon as
practicable (but in no event more than 30 days) after such Change in Control,
unless such Grantee elects otherwise in accordance with procedures established
by the Committee.

 

(e)   Notwithstanding any other provision of the Plan, a Grantee may receive any
amounts to be paid in installments as provided in Section 7.4(b) or deferred by
the Grantee as provided in Section 7.4(c) in the event of an “Unforeseeable
Emergency.”  For these purposes, an “Unforeseeable Emergency,” as determined by
the Committee in its sole discretion, is a severe financial hardship to the
Grantee resulting from a sudden and unexpected illness or accident of the
Grantee or “dependent,” as defined in Section 152(a) of the Code, of the
Grantee, loss of the Grantee’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Grantee.  The circumstances that will constitute an
Unforeseeable Emergency will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved:

 

(i)            through reimbursement or compensation by insurance or otherwise,

 

(ii)           by liquidation of the Grantee’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or

 

(iii)          by future cessation of the making of additional deferrals under
Section 7.4 (b) and (c).

 

13

--------------------------------------------------------------------------------


 

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency. 
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.

 

7.5           Other Phantom Share Provisions.

 

(a)   Rights to payments with respect to Phantom Shares granted under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.

 

(b)   A Grantee may designate in writing, on forms to be prescribed by the
Committee, a beneficiary or beneficiaries to receive any payments payable after
his or her death and may amend or revoke such designation at any time.  If no
beneficiary designation is in effect at the time of a Grantee’s death, payments
hereunder shall be made to the Grantee’s estate.  If a Grantee with a vested
Phantom Share dies, such Phantom Share shall be settled and the Phantom Share
Value in respect of such Phantom Shares paid, and any payments deferred pursuant
to an election under Section 7.4(c) shall be accelerated and paid, as soon as
practicable (but no later than 60 days) after the date of death to such
Grantee’s beneficiary or estate, as applicable.

 

(c)   The Committee may (taking into account, without limitation, the
application of Section 409A of the Code, as the Committee may deem appropriate)
establish a program under which distributions with respect to Phantom Shares may
be deferred for periods in addition to those otherwise contemplated by foregoing
provisions of this Section 7.  Such program may include, without limitation,
provisions for the crediting of earnings and losses on unpaid amounts, and, if
permitted by the Committee, provisions under which Participants may select from
among hypothetical investment alternatives for such deferred amounts in
accordance with procedures established by the Committee.

 

(d)   Notwithstanding any other provision of this Section 7, any fractional
Phantom Share will be paid out in cash at the Phantom Share Value as of the
Settlement Date.

 

(e)   No Phantom Share shall be construed to give any Grantee any rights with
respect to Shares or any ownership interest in the Company.  Except as may be
provided in accordance with Section 8, no provision of the Plan shall be
interpreted to confer upon any Grantee any voting, dividend or derivative or
other similar rights with respect to any Phantom Share.

 

7.6           Claims Procedures.

 

(a)   To the extent that the Plan is determined by the Committee to be subject
to the Employee Retirement Income Security Act of 1974, as amended, the Grantee,
or his beneficiary hereunder or authorized representative, may file a claim for
payments with respect to Phantom Shares under the Plan by written communication
to the Committee or its designee.  A claim is not considered filed until such
communication is actually received.  Within 90 days (or, if special
circumstances require an extension of time for processing, 180 days, in which
case notice of such special circumstances should be provided within the initial
90-day period) after the filing of the claim, the Committee will either:

 

(i)            approve the claim and take appropriate steps for satisfaction of
the claim; or

 

14

--------------------------------------------------------------------------------


 

(ii)           if the claim is wholly or partially denied, advise the claimant
of such denial by furnishing to him a written notice of such denial setting
forth (A) the specific reason or reasons for the denial; (B) specific reference
to pertinent provisions of the Plan on which the denial is based and, if the
denial is based in whole or in part on any rule of construction or
interpretation adopted by the Committee, a reference to such rule, a copy of
which shall be provided to the claimant; (C) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of the reasons why such material or information is necessary; and
(D) a reference to this Section 7.6 as the provision setting forth the claims
procedure under the Plan.

 

(b)           The claimant may request a review of any denial of his claim by
written application to the Committee within 60 days after receipt of the notice
of denial of such claim.  Within 60 days (or, if special circumstances require
an extension of time for processing, 120 days, in which case notice of such
special circumstances should be provided within the initial 60-day period) after
receipt of written application for review, the Committee will provide the
claimant with its decision in writing, including, if the claimant’s claim is not
approved, specific reasons for the decision and specific references to the Plan
provisions on which the decision is based.

 

8. PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.

 

8.1           Grant of Dividend Equivalent Rights.

 

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the Award Agreements, authorize the granting of
Dividend Equivalent Rights to Eligible Persons based on the regular cash
dividends declared on Common Stock, to be credited as of the dividend payment
dates, during the period between the date an Award is granted, and the date such
Award is exercised, vests or expires, as determined by the Committee.  Such
Dividend Equivalent Rights shall be converted to cash or additional Shares by
such formula and at such time and subject to such limitation as may be
determined by the Committee.  With respect to Dividend Equivalent Rights granted
with respect to Options intended to be qualified performance-based compensation
for purposes of Section 162(m) of the Code, such Dividend Equivalent Rights
shall be payable regardless of whether such Option is exercised.  If a Dividend
Equivalent Right is granted in respect of another Award hereunder, then, unless
otherwise stated in the Award Agreement, in no event shall the Dividend
Equivalent Right be in effect for a period beyond the time during which the
applicable portion of the underlying Award is in effect.

 

8.2           Certain Terms.

 

(a)   The term of a Dividend Equivalent Right shall be set by the Committee in
its discretion.

 

(b)   Unless otherwise determined by the Committee, except as contemplated by
Section 8.4, a Dividend Equivalent Right is exercisable or payable only while
the Participant is an Eligible Person.

 

(c)   Payment of the amount determined in accordance with Section 8.1 shall be
in cash, in Common Stock or a combination of the both, as determined by the
Committee.

 

(d)   The Committee may impose such employment-related conditions on the grant
of a Dividend Equivalent Right as it deems appropriate in its discretion.

 

15

--------------------------------------------------------------------------------

 

8.3           Other Types of Dividend Equivalent Rights.

 

The Committee may establish a program under which Dividend Equivalent Rights of
a type whether or not described in the foregoing provisions of this Section 8
may be granted to Participants.  For example, and without limitation, the
Committee may grant a dividend equivalent right in respect of each Share subject
to an Option or with respect to a Phantom Share, which right would consist of
the right (subject to Section 8.4) to receive a cash payment in an amount equal
to the dividend distributions paid on a Share from time to time.

 

8.4           Deferral.

 

The Committee may establish a program (taking into account, without limitation,
the possible application of Section 409A of the Code, as the Committee may deem
appropriate) under which Participants (i) will have Phantom Shares credited,
subject to the terms of Sections 7.4 and 7.5 as though directly applicable with
respect thereto, upon the granting of Dividend Equivalent Rights, or (ii) will
have payments with respect to Dividend Equivalent Rights deferred.  In the case
of the foregoing clause (ii), such program may include, without limitation,
provisions for the crediting of earnings and losses on unpaid amounts, and, if
permitted by the Committee, provisions under which Participants may select from
among hypothetical investment alternatives for such deferred amounts in
accordance with procedures established by the Committee.

 

9. OTHER EQUITY-BASED AWARDS.

 

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights.

 

10. PERFORMANCE GOALS.

 

The Committee, in its discretion, (i) may establish one or more performance
goals as a precondition to the issuance or vesting of Awards, and (ii) provide,
in connection with the establishment of the performance goals, for predetermined
Awards to those Participants (who continue to meet all applicable eligibility
requirements) with respect to whom the applicable performance goals are
satisfied.  In the case of any grant intended to qualify as performance based
compensation under Section 162(m) of the Code (including, for these purposes,
grants constituting performance based compensation, as determined without regard
to certain shareholder approval and disclosure requirements by virtue of an
applicable transition rule), the Committee shall establish goals intended to be
performance goals as contemplated by Section 162(m) and the regulations
thereunder.

 

11. TAX WITHHOLDING.

 

11.1         In General.

 

The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding determined by the Committee to be required by
law.  Without limiting the generality of the foregoing, the Committee may, in
its discretion, require the Participant to pay to the Company at such time as
the Committee determines the amount that the Committee deems necessary to
satisfy the Company’s obligation to withhold federal, state or local income or
other taxes incurred by reason of (i) the exercise of any Option, (ii) the
lapsing of any restrictions applicable to any Restricted

 

16

--------------------------------------------------------------------------------


 

Stock, (iii) the receipt of a distribution in respect of Phantom Shares or
Dividend Equivalent Rights or (iv) any other applicable income-recognition event
(for example, an election under Section 83(b) of the Code).

 

11.2         Share Withholding.

 

(a)   Upon exercise of an Option, the Optionee may, if approved by the Committee
in its discretion, make a written election to have Shares then issued withheld
by the Company from the Shares otherwise to be received, or to deliver
previously owned Shares, in order to satisfy the liability for such withholding
taxes.  In the event that the Optionee makes, and the Committee permits, such an
election, the number of Shares so withheld or delivered shall have an aggregate
Fair Market Value on the date of exercise sufficient to satisfy the applicable
withholding taxes.  Where the exercise of an Option does not give rise to an
obligation by the Company to withhold federal, state or local income or other
taxes on the date of exercise, but may give rise to such an obligation in the
future, the Committee may, in its discretion, make such arrangements and impose
such requirements as it deems necessary or appropriate.

 

(b)   Upon lapsing of restrictions on Restricted Stock (or other
income-recognition event), the Grantee may, if approved by the Committee in its
discretion, make a written election to have Shares withheld by the Company from
the Shares otherwise to be released from restriction, or to deliver previously
owned Shares (not subject to restrictions hereunder), in order to satisfy the
liability for such withholding taxes.  In the event that the Grantee makes, and
the Committee permits, such an election, the number of Shares so withheld or
delivered shall have an aggregate Fair Market Value on the date of exercise
sufficient to satisfy the applicable withholding taxes.

 

(c)   Upon the making of a distribution in respect of Phantom Shares or Dividend
Equivalent Rights, the Grantee may, if approved by the Committee in its
discretion, make a written election to have amounts (which may include Shares)
withheld by the Company from the distribution otherwise to be made, or to
deliver previously owned Shares (not subject to restrictions hereunder), in
order to satisfy the liability for such withholding taxes.  In the event that
the Grantee makes, and the Committee permits, such an election, any Shares so
withheld or delivered shall have an aggregate Fair Market Value on the date of
exercise sufficient to satisfy the applicable withholding taxes.

 

11.3         Withholding Required.

 

Notwithstanding anything contained in the Plan or the Award Agreement to the
contrary, the Participant’s satisfaction of any tax-withholding requirements
imposed by the Committee shall be a condition precedent to the Company’s
obligation as may otherwise be provided hereunder to provide Shares to the
Participant and to the release of any restrictions as may otherwise be provided
hereunder, as applicable; and the applicable Option, Restricted Stock, Phantom
Shares or Dividend Equivalent Rights shall be forfeited upon the failure of the
Participant to satisfy such requirements with respect to, as applicable, (i) the
exercise of the Option, (ii) the lapsing of restrictions on the Restricted Stock
(or other income-recognition event) or (iii) distributions in respect of any
Phantom Share or Dividend Equivalent Right.

 

12. REGULATIONS AND APPROVALS.

 

(a)   The obligation of the Company to sell Shares with respect to an Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

 

17

--------------------------------------------------------------------------------


 

(b)   The Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to an Award.

 

(c)   Each grant of Options, Restricted Stock, Phantom Shares (or issuance of
Shares in respect thereof) or Dividend Equivalent Rights (or issuance of Shares
in respect thereof), or other Award under Section 9 (or issuance of Shares in
respect thereof), is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of Options, Shares of
Restricted Stock, Phantom Shares, Dividend Equivalent Rights, other Awards or
other Shares, no payment shall be made, or Phantom Shares or Shares issued or
grant of Restricted Stock or other Award made, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions in a manner acceptable to the Committee.

 

(d)   In the event that the disposition of stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities
Act, and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required under the Securities Act, and
the Committee may require any individual receiving Shares pursuant to the Plan,
as a condition precedent to receipt of such Shares, to represent to the Company
in writing that such Shares are acquired for investment only and not with a view
to distribution and that such Shares will be disposed of only if registered for
sale under the Securities Act or if there is an available exemption for such
disposition.

 

(e)   Notwithstanding any other provision of the Plan, the Company shall not be
required to take or permit any action under the Plan or any Award Agreement
which, in the good-faith determination of the Company, would result in a
material risk of a violation by the Company of Section 13(k) of the Exchange
Act.

 

13. INTERPRETATION AND AMENDMENTS; OTHER RULES.

 

The Committee may make such rules and regulations and establish such procedures
for the administration of the Plan as it deems appropriate.  Without limiting
the generality of the foregoing, the Committee may (i) determine the extent, if
any, to which Options, Phantom Shares or Shares (whether or not Shares of
Restricted Stock) or Dividend Equivalent Rights shall be forfeited (whether or
not such forfeiture is expressly contemplated hereunder); (ii) interpret the
Plan and the Award Agreements hereunder, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Committee’s interpretation shall
not be entitled to deference on and after a Change in Control except to the
extent that such interpretations are made exclusively by members of the
Committee who are individuals who served as Committee members before the Change
in Control; and (iii) take any other actions and make any other determinations
or decisions that it deems necessary or appropriate in connection with the Plan
or the administration or interpretation thereof.  In the event of any dispute or
disagreement as to the interpretation of the Plan or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan, the decision of the Committee, except as provided in clause (ii) of
the foregoing sentence, shall be final and binding upon all persons.  Unless
otherwise expressly provided hereunder, the Committee, with respect to any
grant, may exercise its discretion hereunder at the time of the Award or
thereafter.  The Board may amend the Plan as it shall deem advisable, except
that no amendment may adversely affect a Participant with respect to an Award
previously granted unless such amendments are required in order to comply with
applicable laws; provided, however, that the Plan may not be amended without
shareholder

 

18

--------------------------------------------------------------------------------


 

approval in any case in which amendment in the absence of shareholder approval
would cause the Plan to fail to comply with any applicable legal requirement or
applicable exchange or similar rule.

 

14. CHANGES IN CAPITAL STRUCTURE.

 

(a)   If (i) the Company or its Subsidiaries shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or its Subsidiaries or a transaction similar thereto, (ii) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization or other similar change in the capital structure of the Company
or its Subsidiaries, or any distribution to holders of Common Stock other than
cash dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the outstanding Awards, then:

 

(x) the maximum aggregate number of Shares which may be made subject to Options
and Dividend Equivalent Rights under the Plan after the effective date hereof,
the maximum aggregate number and kind of Shares of Restricted Stock that may be
granted under the Plan after the effective date hereof, the maximum aggregate
number of Phantom Shares and other Awards which may be granted under the Plan
after the effective date hereof, shall be appropriately adjusted by the
Committee; and

 

(y) with respect to Awards issued on or after the effective date hereof, the
Committee shall take any such action as shall be necessary to maintain each
Participants’ rights hereunder (including under their Award Agreements) with
respect to Options, Phantom Shares and Dividend Equivalent Rights (and, as
appropriate, other Awards under Section 9), so that they are substantially
proportionate to the rights existing in such Options, Phantom Shares and
Dividend Equivalent Rights (and other Awards under Section 9) prior to such
event, including, without limitation, adjustments in (A) the number of Options,
Phantom Shares and Dividend Equivalent Rights (and other Awards under Section 9)
granted, (B) the number and kind of shares or other property to be distributed
in respect of Options, Phantom Shares and Dividend Equivalent Rights (and other
Awards under Section 9 as applicable), (C) the Option Price and Phantom Share
Value, and (D) performance-based criteria established in connection with Awards;
provided that, the foregoing clause (D) shall also be applied in the case of any
event relating to a Subsidiary if the event would have been covered under this
Section 14(a) had the event related to the Company.  For purposes of clause
(x) and this clause (y), the manner in which any of the above described
adjustments are made shall in all events be subject to approval of the
Committee.

 

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Awards, the number of Shares (or units) available under Section 4
shall be increased or decreased, as the case may be, proportionately, as may be
determined by the Committee.

 

(b)   Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by Section 6, including
depositing the certificates therefor with the Company together with a stock
power and bearing a legend as provided in Section 6.2(a).

 

(c)   If the Company shall be consolidated or merged with another corporation or
other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by

 

19

--------------------------------------------------------------------------------


 

Section 6.3(a) may be required to deposit with the successor corporation the
certificates, if any, for the stock or securities or the other property that the
Grantee is entitled to receive by reason of ownership of Restricted Stock in a
manner consistent with Section 6.2(b), and such stock, securities or other
property shall become subject to the restrictions and requirements imposed by
Section 6.3(a), and the certificates therefor or other evidence thereof shall
bear a legend similar in form and substance to the legend set forth in
Section 6.2(a).

 

(d)   If a Change in Control shall occur, then the Committee, as constituted
immediately before the Change in Control, may make such adjustments as it, in
its discretion, determines are necessary or appropriate in light of the Change
in Control, provided that the Committee determines that such adjustments do not
have an adverse economic impact on the Participant as determined at the time of
the adjustments.

 

(e)   The judgment of the Committee with respect to any matter referred to in
this Section 13 shall be conclusive and binding upon each Participant without
the need for any amendment to the Plan.

 

15. MISCELLANEOUS.

 

15.1         No Rights to Employment or Other Service.

 

Nothing in the Plan or in any grant made pursuant to the Plan shall confer on
any individual any right to continue in the employ or other service of the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries and its shareholders to terminate the individual’s
employment or other service at any time.

 

15.2         Right of First Refusal; Right of Repurchase.

 

At the time of grant, the Committee may provide in connection with any grant
made under the Plan that Shares received hereunder shall be subject to a right
of first refusal pursuant to which the Company shall be entitled to purchase
such Shares in the event of a prospective sale of the Shares, subject to such
terms and conditions as the Committee may specify at the time of grant or (if
permitted by the Award Agreement) thereafter, and to a right of repurchase,
pursuant to which the Company shall be entitled to purchase such Shares at a
price determined by, or under a formula set by, the Committee at the time of
grant or (if permitted by the Award Agreement) thereafter.

 

15.3         No Fiduciary Relationship.

 

Nothing contained in the Plan (including without limitation Sections 7.5(c) and
8.4), and no action taken pursuant to the provisions of the Plan, shall create
or shall be construed to create a trust of any kind, or a fiduciary relationship
between the Company or its Subsidiaries, or their officers or the Committee, on
the one hand, and the Participant, the Company, its Subsidiaries or any other
person or entity, on the other.

 

15.4         No Fund Created.

 

Any and all payments hereunder to any Participant under the Plan shall be made
from the general funds of the Company (or, if applicable, a Participating
Company), no special or separate fund shall be established or other segregation
of assets made to assure such payments, and the Phantom Shares (including for
purposes of this Section 15.4 any accounts established to facilitate the
implementation of Section 7.4(c)) and any other similar devices issued hereunder
to account for Plan obligations do not

 

20

--------------------------------------------------------------------------------


 

constitute Common Stock and shall not be treated as (or as giving rise to)
property or as a trust fund of any kind; provided, however, that the Company may
establish a mere bookkeeping reserve to meet its obligations hereunder or a
trust or other funding vehicle that would not cause the Plan to be deemed to be
funded for tax purposes or for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.  The obligations of the Company under
the Plan are unsecured and constitute a mere promise by the Company to make
benefit payments in the future and, to the extent that any person acquires a
right to receive payments under the Plan from the Company, such right shall be
no greater than the right of a general unsecured creditor of the Company.  (If
any affiliate of the Company is or is made responsible with respect to any
Awards, the foregoing sentence shall apply with respect to such affiliate.) 
Without limiting the foregoing, Phantom Shares and any other similar devices
issued hereunder to account for Plan obligations are solely a device for the
measurement and determination of the amounts to be paid to a Grantee under the
Plan, and each Grantee’s right in the Phantom Shares and any such other devices
is limited to the right to receive payment, if any, as may herein be provided.

 

15.5         Notices.

 

All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Board or mailed to its principal office, addressed to the
attention of the Board; and if to the Participant, shall be delivered
personally, sent by facsimile transmission or mailed to the Participant at the
address appearing in the records of the Company.  Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Section 15.5.

 

15.6         Exculpation and Indemnification.

 

The Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, to the maximum extent permitted by law.

 

15.7         Compliance with Section 409A of the Code.

 

(a)   Any Award Agreement issued under the Plan that is subject to Section 409A
of the Code shall include such additional terms and conditions as may be
required to satisfy the requirements of Section 409A of the Code.

 

(b)   With respect to any Award issued under the Plan that is subject to
Section 409A of the Code, and with respect to which a payment or distribution is
to be made upon a Termination of Service, if the Participant is determined by
the Company to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and any of the Company’s stock is publicly
traded on an established securities market or otherwise, such payment or
distribution may not be made before the date which is six months after the date
of Termination of Service (to the extent required under Section 409A of the
Code).

 

(c)   Notwithstanding any other provision of the Plan, the Board and the
Committee shall administer the Plan, and exercise authority and discretion under
the Plan, to satisfy the requirements of Section 409A of the Code or any
exemption thereto.

 

21

--------------------------------------------------------------------------------


 

15.8         Captions.

 

The use of captions in this Plan is for convenience.  The captions are not
intended to provide substantive rights.

 

15.9         Governing Law.

 

THE PLAN SHALL BE GOVERNED BY THE LAWS OF MARYLAND WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.

 

22

--------------------------------------------------------------------------------
